                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI


KRISTINA STOCKTON,                                Case No. 3:20-cv-05035-SRB

                       Plaintiff,

v.

NEWTON COUNTY AMBULANCE
DISTRICT et al.,

                       Defendants.

          MOTION FOR APPROVAL OF WRONGFUL DEATH AND MINORS’
     SETTLEMENTS AND APPORTIONMENT OF WRONGFUL DEATH PROCEEDS

         COME NOW, Plaintiff Kristina Stockton, Plaintiff Jamie Hammond as Next Friend to

minor child Gatlan R. Stockton, and Plaintiff April Nash as Next Friend to minor child Adelyn J.

Cervin, by and through undersigned counsel, and pursuant to §537.080 R.S.Mo. et seq. and §507.184

R.S.Mo., ask this Court for an Order and Judgment approving and apportioning wrongful death

settlement proceeds including settlement of the minors’ claims in the alleged wrongful death of

Forrest Stockton. Plaintiffs state the following in support thereof:

                                                PARTIES

     1. Plaintiff Kristina Stockton is the mother of deceased Forrest Stockton. (Doc. 52).

     2. Plaintiff Jamie Hammond is the natural mother and Next Friend to minor child Gatlan R.

         Stockton, son of deceased Forrest Stockton. Gatlan R. Stockton was born on July 26, 2010.

         (Doc. 49).

     3. Plaintiff April Nash is the natural mother and Next Friend to minor child Adelyn J. Cervin,

         daughter of deceased Forrest Stockton. Adelyn J. Cervin was born on January 27, 2012.

         (Doc. 49)

     4. All Plaintiffs are residents of the state of Missouri. (Doc. 52).



                                                                                                 1
5. Defendant Newton County Ambulance District (hereinafter “Defendant NCAD”) is a

   Missouri ambulance district organized pursuant to Chapter 190 of the Revised Statutes of

   Missouri and operates wholly within Newton County, Missouri. Defendants Dennis Lee

   Lake and Bryan Smith were at all times material to this action employees and agents of

   Defendant NCAD acting within the course and scope of their employment. (Doc. 52).

6. Defendant Newton County, Missouri (hereinafter “Defendant Newton County”) is a

   governmental body that owns and operates the Newton County Jail in Neosho, Newton

   County, Missouri under the direction of the Newton County Sheriff’s Department, which is

   under the direct control and management of Defendant Newton County. Defendants Teresa

   White, Steve Lee, Kelsey Renner, and Michael Barnett were at all times material to this

   action employees and agents of Defendant Newton County acting within the course and

   scope of their employment. (Doc. 52).

7. Defendant City of Neosho, Missouri (hereinafter “Defendant Neosho”) is a municipality

   wholly within Newton County, Missouri, that controls and operates the Neosho Police

   Department. Defendants Dustin Doty and Cody Bunch were at all times material to this

   action agents and employees of Defendant Neosho. (Doc. 52).

8. Plaintiffs are proper parties to file this action for the wrongful death of their father and son

   and are the only class one beneficiaries pursuant to §537.080.1 R.S.Mo. (Doc. 52).

9. Gregory Stockton is the father of deceased Forrest Stockton. Gregory Stockton predeceased

   his son. He died in 1989.

                                           FACTS

10. On June 29, 2018, Forrest Stockton died while in custody at the Newton County Jail.

11. Plaintiffs and their attorneys have fully investigated the facts and circumstances of the

   incident as well as the nature and extent of the damages to the Plaintiffs.



                                                                                                 2
12. Subject to the approval of this Court, the Next Friends acting on behalf of the minor

   Plaintiffs and Plaintiff Kristina Stockton have negotiated a settlement of all claims against all

   Defendants in this action.

13. The Defendants collectively have offered a monetary amount for full and final settlement of

   all claims that Plaintiffs bring for the wrongful death of Forrest Stockton and Plaintiffs have

   agreed to accept said offer in satisfaction of all claims arising out of the death of Forrest

   Stockton, although the alleged liability of all Defendants is expressly denied.

  PROPOSED SETTLEMENT OF ALL CLAIMS IS FAIR AND REASONABLE

14. A proposal for the settlement of this matter has been made and accepted, subject to Court

   approval, by all Plaintiffs collectively, under the terms of which Defendants will pay the

   gross amount of Six Hundred Thirty Thousand Dollars ($630,000.00) to settle all claims

   against them. Each party has agreed to bear their own costs.

15. This settlement payment fully resolves all claims for the death of Forrest Stockton and is

   extended in return for a General Release of all claims against the Defendants and dismissal

   with prejudice of all claims against all parties.

16. Attorney’s fees and expenses were incurred during the course of representation, and the

   issues raised in this case required skill and substantial effort to resolve, justifying the fee

   agreement as more fully set forth below.

17. Plaintiffs and their attorneys believe that the proposed settlement with Defendants is in the

   best interests of Plaintiff Kristina Stockton and the minor Plaintiffs, Gatlan R. Stockton and

   Adelyn J. Cervin.

18. The division of one-third of the settlement proceeds, less attorney’s fees and costs, to each

   individual Plaintiff is equitable and agreed upon by the parties herein. The parties believe

   that an equal division of the settlement proceeds is reasonable based upon the fact that



                                                                                                  3
   Forrest Stockton lived with and provided for his mother, Kristina Stockton and it was

   Kristina Stockton who initially sought counsel and initiated legal action when the other class

   one beneficiaries may not have pursued any claims. Further, Forrest Stockton had

   relationships with and a duty to support his children, Gatlan R. Stockton and Adelyn J.

   Cervin, and all Plaintiffs are forever deprived of his companionship.

19. The Plaintiffs collectively request that the Court approve the settlement with the

   Defendants, regarding the claims of the Plaintiff Kristina Stockton and the two minor

   Plaintiffs, Gatlan R. Stockton and Adelyn J. Cervin, for the wrongful death of Forrest

   Stockton.

20. Plaintiffs state that the settlement amount is a fair and reasonable sum for the wrongful

   death of their father and son, respectively, taking into consideration a multitude of factors

   including theories of liability, the substantial burden of proving actions amounting to

   deliberate indifference, genuine dispute about the factual basis supporting the theories of

   liability, the expense, delay, and uncertainty of trial.

21. The breakdown of the settlement payments by Defendant and the allocation of proceeds

   and expenses by and between the Plaintiffs is set forth in Exhibit 1.

22. Plaintiff and Next Friend Jamie Hammond requests the Court to approve the purchase by

   Defendants of a structured settlement annuity in the amount of $118,809.97 to Pacific Life

   and Annuity Services, Inc. to fund a structured settlement for the benefit of Gatlan R.

   Stockton as set forth in Exhibit 1. The purchase shall be made by way of a qualified

   assignment according to Section 130 of the Tax Code. The terms of this purchase shall be

   further described in the General Release between the Defendants and Jamie Hammond as

   Next Friend to the minor child, Gatlan R. Stockton.




                                                                                               4
23. Plaintiff and Next Friend April Nash requests the Court to approve the purchase by

   Defendants of a structured settlement annuity in the amount of $118,809.97 to Pacific Life

   and Annuity Services, Inc. to fund a structured settlement for the benefit of Adelyn J. Cervin

   as set forth in Exhibit 1. The purchase shall be made by way of a qualified assignment

   according to Section 130 of the Tax Code. The terms of this purchase shall be further

   described in the General Release between Defendants and April Nash as Next Friend to the

   minor child, Adelyn J. Cervin.

24. Plaintiff Kristina Stockton requests the Court to approve the settlement as fair and

   reasonable regarding her claims and alleged damages.

25. The Plaintiffs request leave to waive a jury trial and to submit all issues of the proposed

   settlement to the Court for determination.

26. All persons referenced in the caption have been given notice of the scheduled hearing on the

   application for approval of the settlement proposal, and the notice has, therefore, been given

   to all persons known to the parties, as representative of the wrongful death class, who are

   entitled to sue or join in the suit, and to all prospective beneficiaries, of which, in addition,

   this Court has actual written notice.

    THE PROPOSED SETTLEMENT AND DISTRIBUTION STRUCTURE
                  COMPLY WITH MISSOURI LAW

27. Chapter 507 R.S.Mo., and specifically §§ 507.182 – 507.188 R.S.Mo., govern the prosecution

   and settlement of claims by a Next Friend on behalf of a minor.

28. Chapter 507 R.S.Mo., provides that a Next Friend may contract with an attorney to pursue a

   claim on behalf of a minor and may enter into an agreement to resolve the claim subject to

   Court approval.




                                                                                                  5
  29. Court approval involves reviewing the reasonableness of the settlement, the reasonableness

     of the contract with counsel, and the terms of the settlement including how the funds are

     paid and managed after settlement.

  30. Chapter 537 R.S.Mo. provides that a Court must approve the settlement of wrongful death

     actions including the allocation of proceeds and attorney fees and expenses for the

     resolution of any claim for wrongful death.

THE CONTRACT FOR ATTONEYS’ FEES AND COSTS IS FAIR AND REASONABLE

  31. Plaintiff Gatlan R. Stockton, by and through his Next Friend, Jamie Hammond, and Plaintiff

     Adelyn J. Cervin, by and though her Next Friend, April Nash, and Plaintiff Kristina

     Stockton, are represented by McGonagle Spencer Gahagan, P.C. and John Picerno, Attorney

     at Law.

  32. Plaintiff Kristina Stockton entered into a professional employment agreement whereby her

     attorneys are to receive forty-five percent (45%) of the gross amount recovered for the

     claims of Plaintiff Kristina Stockton, less one-third of all costs incurred in the litigation. The

     contract must be approved by the Court as part of approving the settlement of the wrongful

     death and minor claims. A copy of fee contracts and an itemization of expenses are included

     as Exhibit 2.

  33. Plaintiffs Jamie Hammond as Next Friend for Gatlan R. Stockton and April Nash as Next

     Friend for Adelyn J. Cervin entered into professional employment agreements whereby their

     attorneys are to receive forty percent (40%) of the gross amount recovered for the claims of

     all minor Plaintiffs, with each minor Plaintiff incurring one-third of all costs incurred in the

     litigation. The contract must be approved by the Court as part of approving the settlement

     of the wrongful death and minor claims. A copy of fee contracts and an itemization of

     expenses are included as Exhibit 2.



                                                                                                     6
34. Court approval involves reviewing the reasonableness of the settlement, the reasonableness

    of the contract with counsel, and the terms of the settlement including how the funds are

    paid and managed after settlement. A copy of the General Release is attached as Exhibit 3.

35. Pursuant to Missouri Supreme Court Rule 4-1.5, the Court may consider a plethora of

    factors to determine if attorney’s fees are reasonable, including, but not limited to:

    time/labor, novelty and difficulty of questions involved, requisite skill, customary fee in the

    locality for similar work, interference with other employment by the lawyer, time limitations

    imposed by the client, etc.

36. Counsel for Plaintiffs dedicated a significant amount of time and effort in litigating this case

    and expended tremendous effort and diligence to see Plaintiffs fairly and justly compensated.

    Plaintiffs engaged and disclosed three expert witnesses to specifically address issues of the

    adequacy of emergency medical services, toxicology, and law enforcement practices and

    procedures. The parties engaged in extensive written discovery and depositions. The parties

    engaged in two separate mediations.

37. The issues raised in this case required skill and substantial effort to resolve, especially given

    the existence of state law governmental immunities and the federal law civil rights standard

    of deliberate indifference. Additionally, the effort of Plaintiffs’ counsel in the management of

    this case infringed upon time and opportunity they would have had available to accept other

    employment.

    THE SETTLEMENT DOES NOT TRIGGER A CONFLICT OF INTEREST

38. The Next Friends of the minor Plaintiffs are not also individual plaintiffs, so no conflict of

    interest exists in the recommendation of settlement by the Next Friends on behalf of the

    minor Plaintiffs.




                                                                                                   7
            NO BOND SHOULD BE REQUIRED OF THE NEXT FRIENDS

   39. The portion of settlement funds paid to the minor Plaintiffs will, upon order of this Court,

       be paid directly to Pacific Life and Annuity Services, Inc. to fund a structured settlement

       annuity in the amounts set forth in Exhibit 1. Since no funds belonging to the minor

       Plaintiffs will be in the possession of the Next Friends, Movants assert that a bond is not

       required to approve the settlement.

       WHEREFORE, Plaintiffs Jamie Hammond as Next Friend to minor child Gatlan R.

Stockton, April Nash as next friend to minor child Adelyn J. Cervin, and Kristina Stockton pray this

Court for Judgment against Defendants in the amount of Six Hundred Thirty Thousand and

No/100 Dollars ($630,000.00) and for such other relief as is set forth below:

           a. That the settlement funds from Defendant are to be distributed equally amongst the

               three Plaintiffs as set forth in Exhibit 1, less attorney fees and costs as provided in

               Exhibits 1 and 2.

           b. That the contracts for attorney fees and expenses provided in Exhibit 2 are fair and

               reasonable.

           c. That Plaintiffs shall each execute the General Release attached as Exhibit 3,

               discharging the Defendants and all employees, agents, and/or contractors from any

               and all claims and causes of action for the alleged wrongful death of decedent,

               Forrest Stockton and that said General Release is fair and reasonable and in the best

               interest of the parties.

           d. That Plaintiffs will file a Satisfaction of said Judgment once settlement proceeds have

               cleared Plaintiffs’ financial institutions.

           e. For such other relief that the Court may deem proper.




                                                                                                    8
 Dated: June 11, 2021                             Respectfully submitted,

                                                  McGONAGLE SPENCER GAHAGAN, P.C.

                                                  /s/ Christopher S. Gahagan
                                                  Christopher S. Gahagan, MBN 36729
                                                  4505 Madison Avenue, Suite 230
                                                  Kansas City, MO 64111
                                                  Telephone: (816) 221-2222
                                                  Facsimile: (816) 221-2245
                                                  Email:        chris@mcgonaglespencer.com



                                                  and



                                                  JOHN PICERNO LAW

                                                  /s/ John Anthony Picerno
                                                  John Anthony Picerno, MBN 41861
                                                  1301 Oak Street, Suite 400A
                                                  Kansas City, Missouri 64106
                                                  Telephone: (816) 471-3330
                                                  Facsimile: (816) 472-0200
                                                  Email: jplaw@johnpicerno.com




                                  CERTIFICATE OF SERVICE

      I hereby certify that on this 11th day of June 2021, the foregoing was electronically filed using
the CM/ECF system, which will send notice of electronic filing to all parties entitled to service.



                                               /s/ Christopher S. Gahagan
                                               Attorney for Plaintiffs




                                                                                                     9
